Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney David Hall on March 2, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A method for decoding an encoded sequence into a decoded sequence, the method being performed by an information decoder, the method comprising:
	obtaining a channel output, the channel output representing the encoded sequence as passed through a communications channel, the encoded sequence having been encoded using a polar code, wherein the polar code is representable by a code diagram;
	successively decoding the channel output into the decoded sequence by traversing the code diagram, and while doing so:
		computing soft values for encoded bits, decided encoded bits and soft values 	for intermediate bits, decided intermediate bits, and decided input bits;
		determining a bit score term for each potential decoding decision on one or 	more bits being decoded; and
		adding an adjustment term to each bit score term to form a candidate score for 	said each potential decoding decision;

	discarding all but one of the at least two candidate decoded sequences, resulting in one single decoded sequence,
	wherein each potential decoding decision on said one or more bits being decoded results in a respective candidate decoded sequence for said one or more bits being decoded, each with its own candidate score, and wherein which candidate decoded sequence to represent said one or more bits being decoded is selected based on which candidate score is highest for said one or more bits being decoded.

2-3.	(Canceled) 


16.	(Currently Amended) An information decoder for decoding an encoded sequence into a decoded sequence, the information decoder comprising processing circuitry, the processing circuitry being configured to cause the information decoder to:
	obtain a channel output, the channel output representing the encoded sequence as passed through a communications channel, the encoded sequence having been encoded using a polar code, wherein the polar code is representable by a code diagram;
	successively decode the channel output into the decoded sequence by traversing the code diagram, and while doing so:
		compute soft values for encoded bits, decided encoded bits and soft values 	for intermediate bits, decided intermediate bits, and decided input bits;	
		determine a bit score term for each potential decoding decision on one or more 	bits being decoded; and
		add an adjustment term to each bit score term to form a candidate score for 	said each potential decoding decision;
	wherein the successive decoding is repeated until all bits of the channel output have been decoded, resulting in at least two candidate decoded sequences; and
,
	wherein each potential decoding decision on said one or more bits being decoded results in a respective candidate decoded sequence for said one or more bits being decoded, each with its own candidate score, and wherein which candidate decoded sequence to represent said one or more bits being decoded is selected based on which candidate score is highest for said one or more bits being decoded.

17-18.	(Canceled) 

19.	(Currently Amended) A non-transitory computer readable medium storing a computer program product for decoding an encoded sequence into a decoded sequence, the computer program product comprising computer code which, when run on processing circuitry of an information decoder, causes the information decoder to:
	obtain a channel output, the channel output representing the encoded sequence as passed through a communications channel, the encoded sequence having been encoded using a polar code, wherein the polar code is representable by a code diagram;
	successively decode the channel output into the decoded sequence by traversing the code diagram, and while doing so:
		compute soft values for encoded bits, decided encoded bits and soft values 	for intermediate bits, decided intermediate bits, and decided input bits;
		determine a bit score term for each potential decoding decision on one or more 	bits being decoded; and
		add an adjustment term to each bit score term to form a candidate score for 	said each potential decoding decision;
	wherein the successive decoding is repeated until all bits of the channel output have been decoded, resulting in at least two candidate decoded sequences; and
	discard all but one of the at least two candidate decoded sequences, resulting in one single decoded sequence,
wherein each potential decoding decision on said one or more bits being decoded results in a respective candidate decoded sequence for said one or more bits being decoded, each with its own candidate score, and wherein which candidate decoded sequence to represent said one or more bits being decoded is selected based on which candidate score is highest for said one or more bits being decoded.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

The prior arts of record do not disclose “A method for decoding an encoded sequence into a decoded sequence, the method being performed by an information decoder, the method comprising:	obtaining a channel output, the channel output representing the encoded sequence as passed through a communications channel, the encoded sequence having been encoded using a polar code, wherein the polar code is representable by a code diagram;	successively decoding the channel output into the decoded sequence by traversing the code diagram, and while doing so: computing soft values for encoded bits, decided encoded bits and soft values for intermediate bits, decided intermediate bits, and decided input bits; determining a bit score term for each potential decoding decision on one or more bits being decoded; and adding an adjustment term to each bit score term to form a candidate score for said each potential decoding decision; wherein the successive decoding is repeated until all bits of the channel output have been decoded, resulting in at least two candidate decoded sequences; and discarding all but one of the at least two candidate decoded sequences, resulting in one single decoded sequence,	wherein each potential decoding decision on said one or more bits being decoded results in a respective candidate decoded sequence for said one or more bits being decoded, each with its own candidate score, and wherein which candidate decoded sequence to represent said one or more bits being decoded is selected based on which candidate score is highest for said one or more bits being decoded” as recited in claim 1 and in similar claims 16 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Thien Nguyen/Primary Examiner, Art Unit 2111